 


110 HR 2020 IH: To amend the Internal Revenue Code of 1986 to increase the standard mileage rate for charitable purposes to the standard mileage rate established by the Secretary of the Treasury for business purposes.
U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2020 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2007 
Mr. Platts (for himself, Mr. Shays, Ms. Matsui, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the standard mileage rate for charitable purposes to the standard mileage rate established by the Secretary of the Treasury for business purposes. 
 
 
1.Standard mileage rate for charitable purposes same as for business purposes 
(a)In generalSubsection (i) of section 170 of the Internal Revenue Code of 1986 (relating to standard mileage rate for use of passenger automobile) is amended by striking 14 cents per mile and inserting the standard mileage rate for business purposes prescribed by the Secretary for purposes of this chapter which is in effect on the date of the contribution. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2006. 
 
